Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158377                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  MARY CLARE DUNKEL,                                                                                        Brian K. Zahra
          Plaintiff-Appellee,                                                                         Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 158377                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 339357
                                                                   St. Clair CC: 15-002584-CK
  SIGNAL MEDICAL CORPORATION,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 19, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
           d0325
                                                                              Clerk